PER CURIAM.
The cause before us is an appeal from an order taxing costs after a jury verdict. The trial court abused its discretion in refusing to award costs for trial testimony of expert witnesses identified in paragraphs 4(www), (yyy) and (zzz) (Dr. Fral-icker only) of the motions to tax costs. § 92.231(2), Fla. Stat. (reasonable expert witness fee for trial testimony “shall be taxed as costs”). Additionally, we hold that the trial court abused its discretion in failing to award costs for preparation time in connection with the expert witnesses identified in paragraph 4(zzz). Payne v. Spier, 562 So.2d 440, 441 (Fla. 4th DCA *10401990)(citing Bystrom v. Florida Rock Indus., Inc., 513 So.2d 742 (Fla. 3d DCA 1987)). We must, therefore, remand to the trial court with directions to tax costs for these experts’ preparation time and trial testimony. As to the other disputed items of costs, Appellants fail to show that the trial court abused its discretion, and we therefore affirm. Hyster Co. v. Stephens, 560 So.2d 1334, 1337 (Fla. 1st DCA)(citing Siebert v. City of Vero Beach, 555 So.2d 983 (Fla. 4th DCA 1990)), rev. denied, 574 So.2d 141 (Fla.1990).
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH and BENTON, JJ., and SMITH, LARRY G., Senior Judge, CONCUR.